significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may i4 in re this letter constitutes notice that your request of date for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending has been granted subject_to the following conditions within days of the date of this letter an agreement is reached with the pension_benefit_guaranty_corporation pbgc concerning collateral that is to be provided to the plan to secure the amount of the waived_funding_deficiency the the minimum_funding requirements for the plan for the plan_year ending will make contributions to the plan in amounts sufficient to meet by date you agreed to these conditions in a letter dated date which was transmitted by facsimile if these conditions are not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of the company operates as a ‘ it is the only serving the residents of the communnty and includes specialized the company opened a state-of-the-art in facility within company’s revenue is from third-party payers including miles and provides vital services to the area a major portion of the facility it is the only such and - until recently the company operated profitably however several adverse trends that have affected the industry as a whole have begun to impact the company's profitability the federal balanced budget act of had the effect of reducing reimbursement rates that the company received for certain services and procedures covered by also deregulated the rates that all charged for services covered by group and individual insurance policies in resulting in the negotiation by insurance_companies of significant fee reductions these two changes caused a significant decrease in the company's ability to generate positive cash flows in agency bonds the bonds require the company to maintain atleast operating cash on hand as of the end of each fiscal_year _ the company issued _ of unrated industrial development days of of certain affiliates was expected to allow the company the formation in the late to provide certain important services in a flexible manner without increasing the company’s costs however these benefits did not materialize and the company was required to subsidize the affiliates the costs associated with the affiliates have reduced the company’s cash reserves to levels around __ days of operating cash if _ covenant on the bonds is breached it would result in the company having to the make immediate and drastic cutbacks in services reducing the level and quality of care the company provides it sec_3 and forcing the company to make extensive staffing cuts the company has also suffered from the nationwide high turnover of maintain adequate numbers of skilled forced the company to secure temporary at a premium cost because agency personnel cost approximately twice the amount of in-house shortage this caused staff and made it impossible for the company to recruit and needs the shortage through independent staffing agencies to meet these factors have caused a temporary business hardship for the company due to cash_flow difficulties this hardship was exacerbated by an unexpected increase in the minimum_funding requirements of the plan caused mainly by losses in the equity markets and low interest rates thé losses in plan assets amounted to an annualized loss of to stem costs the company froze benefit accruals as of vin and which reduced plan costs by over has made great strides in stemming its cash_flow problems and has begun the to implement a long-term business plan that has already shown improvement in the company’s financial situation by reducing costs improving increasing profitability furthermore the contributions to the plan for the plan_year ending quarterly payments due timely manner has been able to resume and has made the _ staffing and and ina because the prospects for the company’s recovery appear solid the waiver for-the plan_year ending be secured in a manner acceptable to pbgc and that the minimum_funding requirement be met for the plan_year ending has been granted subject_to the conditions that the waiver your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa to this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the individual who is responsible for the completion of the schedule b the date of this letter we have sent a copy of this letter to the manager ep classification power_of_attorney on file in this office a copy of this letter should be furnished to the enrolled_actuary for the plan ‘ and to your authorized representative pursuant to a if you require further assistance in this matter please contact sincerely yours ole carol d gold director employee_plans
